Case 5:20-cv-00272-CJC-KK Document 29 Filed 12/29/20 Page 1 of 1 Page ID #:253




  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    ANTHONY MORENO,                             Case No. EDCV 20-272-CJC (KK)
 11                              Plaintiff,
 12                        v.                      ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
 13    V. HULL, ET AL.,                            UNITED STATES MAGISTRATE
                                                   JUDGE
 14                              Defendant(s).
 15
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
 18   Complaint, the relevant records on file, and the Report and Recommendation of the
 19   United States Magistrate Judge. No objections have been filed. The Court accepts
 20   the findings and recommendation of the Magistrate Judge.
 21         IT IS THEREFORE ORDERED Judgment be entered dismissing this action
 22   without prejudice.
 23
 24   Dated: December 29, 2020
 25
                                                 HONORABLE CORMAC J. CARNEY
 26                                                United States District Judge
 27
 28
